Citation Nr: 1340422	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition/arthritis. 

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to October 2, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and February 2008 by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Montgomery, Alabama.  

In January 2012 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The Veteran's claims were remanded by the Board in March 2012.  In compliance with the March 2012 remand instructions the Appeals Management Center (AMC) verified that an April 14, 2008 private audiometric examination was conducted using the Maryland CNC test and that it was conducted by a state-licensed audiologist.  Additionally, numerical designations were obtained from the results of the April 14, 2008 report.  Also in compliance with the March 2012 remand instructions, the AMC verified that a December 13, 2011 private audiometric examination was conducted by a state-licensed audiologist. 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.  This virtual folder contains a copy of a July 2009 rating decision in which the RO granted the Veteran an increased staged rating of 10 percent for his bilateral hearing loss, effective from October 2, 2008.

In March 2006, the Veteran raised the issue of entitlement to service connection for a left ankle condition.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2012 Board remand, the Veteran was provided a VA medical examination of the left shoulder in April 2012.  The VA examiner provided an opinion favorable to the Veteran, but in the rationale noted that the separation examination noted "arthritic" left shoulder.  The Board notes that the report of arthritic left shoulder is on the pre-induction report of medical history and that the subsequent examination for entry notes that x-rays of the left shoulder were normal.  Given that the April 2012 VA medical opinion was based on an incorrect history, the opinion is inadequate and a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran submitted a lay statement from his wife in November 2012.  She indicated that the Veteran's hearing loss had increased in severity.  Given that the Veteran has not had a VA audiological examination since February 2011, the Veteran should be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss.  

Pursuant to the March 2012 Board remand, a June 1, 2007 VA audiological examination report was obtained.  Unfortunately the report only provides the Veteran's hearing loss information in graphical form.  The report should be reviewed by a VA audiologist and the audiologist should provide a numerical interpretation of the report.  In other words the audiologist should assign numerical designations for each of the audiometric thresholds at each tested frequency.  

The Board notes that additional pertinent medical evidence and lay statements were submitted by the Veteran subsequent to recertification of his appeal to the Board.  Given that his claims must be remanded, the agency of original jurisdiction will have the opportunity to review this evidence and issue a supplemental statement of the case prior to Board adjudication of his claims.

The Veteran's electronic claims file contains VA treatment records dated as recently as November 23, 2011.  The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical records relating to his left shoulder or hearing loss disabilities that are not already of record.  After obtaining any necessary authorizations from the Veteran, request copies of all treatment records identified by the Veteran. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA treatment records dated from November 24, 2011 to present.

3.  When the above has been accomplished, afford the Veteran a VA audiological examination to determine the current extent and severity of his bilateral hearing loss. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The VA audiologist should also review the Veteran's June 1, 2007 VA graphic audiological report and provide numerical interpretation of that report.  In other words the audiologist should provide in numerical form each of the audiometric thresholds at each tested frequency shown by this report.  The claims file should be made available to the examiner for review.

4.  When paragraphs 1 and 2 above have been accomplished, obtain a supplemental opinion from the clinician who provided the April 2012 opinion regarding the etiology of the Veteran's left shoulder disability.  If the same clinician is not available, obtain an opinion from another medical professional.  If the clinician determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be asked to report for an examination as a matter of course, if it is not found to be necessary by the clinician.  The claims folder must be made available to and reviewed by the clinician. The clinician is asked to address the following: 

(a)  The clinician should provide a review of the Veteran's medical history regarding the left shoulder.  This should include noting that although the Veteran reported left shoulder arthritis on pre-induction examination, no left shoulder disability was noted on either the pre-induction or separation examination reports.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disorder began in or is related to service.  In that regard, the examiner's attention is directed to the Veteran's report that he was injured in service and that he has reported continuity of symptomatology thereafter. 

A complete rationale must be provided for all opinions.

5.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.  The supplemental statement of the case should include review of all evidence received since the March 2011 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

